Metcalf, J.
It is the opinion of the court, that the defendant's covenants, declared on in this case, were made with the plaintiff and Clapp jointly and not severally, and therefore that if an action at law can be maintained on those covenants, it must be an action by the plaintiff and Clapp. It is a settled rale of construction, that when the legal interest in a covenant and in the cause of action thereon is joint, the covenant is joint, although it may, in its terms, be several or joint and several. The decisions on this subject are numerous. But instead of discussing them in detail, we prefer to state the result in the three propositions which Mr. Broom has deduced from them. “1. Where the covenant is in its terms several, but the interest of the covenantees is joint, they must join in suing upon the covenant; this rule being in accordance with Slingsby's case, 5 Co. 18 b, and Anderson v. Martindale, 1 East, 497, both of which cases have been repeatedly recognized as law. 2. Where the covenant is in its terms expressly and positively joint, the covenantees must join in an action upon the covenant, although as between themselves their interest is several. 3. Where the language of the covenant is capable of being so construed, it shall be taken to be joint or several, according to the interest of the covenantees.” Broom on Parties, 8. For a full collection and arrangement of the decisions, see also 1 Saund. (5th ed.) 153-155, & notes; 1 Walford on Parties, 404-416; Addison on Con. 267-272; 1 Parsons on Con. 14, 20, & notes; 45 Law Magazine, 76-89.
The present case comes within the third of the foregoing rules. The covenants in suit, not being in terms either joint or several, are capable of being construed according to the interest of the covenantees. And their interest, legal and beneficial, is clearly joint and not several. They were copartners, and the interest of each is the same in kind and amount, and each is equally injured by a breach of those covenants. And the defendant ought not to be held liable to two actions for the same breach.
*380There are cases in which the rules stated by Mr. Broom seem to have been misapplied. But an occasional wrong application of a principle is not a strange thing in jurisprudence; nor does it weaken either the principle itself, or the obligation of courts to adhere to it. See Ram on Legal Judgment, 190, 191; Bennett v. Neale, Wightw. 348; Propeller Genesee Chief v. Fitzhugh, 12 How. 456, 459; 1 Kent Com. (6th ed.) 477.
The plaintiff’s counsel have strongly pressed upon us the case of Dunham v. Gillis, 8 Mass. 462, as an authority to the point that the covenants before us are several and not joint, In that case, Dunham,' Gillis and Harrington entered into partnership for five years in the manufacture of printing ink. By their articles of agreement, Dunham was to find suitable works to carry on the business, to superintend and make sale of the ink, and to receive half the net profits. Gillis was to assist in the business, by advancing $300 for stock, which sum was to continue as a fund in the business; and at the end of the five years he was to receive back that sum with one fourth of the net profits, and to share his loss in proportion to his gain. And Harrington was to continue in the business, and for his services to receive one fourth of the net profits. It was decided that Dunham might alone maintain an action against Gillis for a breach of his covenants. The opinion of the court is thus briefly reported • “ This point is settled by the case of Tippet v. Hawkey, 3 Mod. 263. Here the consideration was several. ‘The parties contributed severally, and in different proportions, to the joint stock. Their covenants were several, and each has his several remedy for a breach.” The case of Tippet v. Hawkey is thus reported: “ Tippet the elder and his son covenant with John Hawkey to sell and convey land to him free from all incumbrances, and that they will levy a fine, &c. and deliver up writings. ‘ Item, it is agreed between the parties ’ that the said Hawkey shall pay to Tippet the younger so much money, &c. The action is brought in the name of both. Upon a demurrer to the declaration, it was held ill; for the duty is vested in Tippet the younger, and he only ought to have brought the action.” Admitting that case to have been rightly decided, yet we cannot, see how it was *381decisive of Dunham v. Gillis. Tippet the elder had no beneficial interest in the money that was to be paid to his son. but only a legal interest in the covenant. But in Dunham v. Gillis, Harrington, who did not join in the action, clearly had both a legal and beneficial interest in the covenants on which Gillis was sued. Besides; the case of Tippet v. Hawkey is contrary to previous and subsequent decisions in cases that cannot be distinguished from it. See Rolls v. Yate, Yelv. 177, and 1 Bulst. 25; Anderson v. Martindale, 1 East, 497; Barford v. Stuckey, 5 Moore, 23, and 2 Brod. & Bing. 333. In each of those cases, it was decided that where there is a covenant with two or more, to pay money to one of them, they must all join in an action on the covenant; the legal interest therein and in the cause of action thereon being joint only. And Mr. Hammond suggests that Tippet v. Hawkey may have been decided on the mistaken impression that a covenantee must have a beneficial interest in a covenant, to enable him to sue on it; whereas it is a legal interest, and that only, which is necessary or sufficient for that purpose. Hammond on Parties, 23. See also Chaplin v. Canada, 8 Conn. 286. It is our opinion that Dunham v. Gillis was erroneously decided; that Gillis’s covenants with Dunham and Harrington were joint and not several; and that Harrington ought to have joined in the action. It is true that the beneficial interest which Dunham had in the covenants of Gillis, and that which Harrington had, were not equal in amount, nor were they equally injured by a breach of those covenants. Harrington was to have only one fourth of the profits which were diminished by Gillis’s breach of covenant, and Dunham was to have half of them. But the fact, that they were interested in the covenants in unequal proportions, had not, in itself, any legal tendency to show that the covenants were not joint. This is conclusively shown by the case of Bradburne v. Botfield, 14 M. & W. 559. And we know of no intimation to the contrary, in any case, ancient or recent.
It is also the opinion of the court, that no action at law can be maintained in this case; and that the remedy is in equity only. The damages claimed of the defendant, for neglect of *382business, should be adjusted between the partners upon a final settlement of their concerns. It appears by the award, which is relied on in the defendant’s specification of defence, and which has been commented on in argument, that the defendant has a just claim, of considerable amount, against each of the other partners. And he or they, since the award was made, may have paid, or may hereafter be obliged to pay, debts of the firm, or may have received, or may hereafter receive, debts due to the firm. And according to the express terms of the award, the defendant and his partners are to bear the burden of debts paid, or enjoy the benefit of debts received, in the proportions in which they were originally interested in the partnership business. It appears, therefore, that the concerns of the firm- are not closed, and that a suit’ at law on the defendant’s covenants in the articles of copartnership will not close them. The case, then, is not within the rule which permits one partner to maintain an action at law against another. Fanning v. Chadwick, 3 Pick. 420. Williams v. Henshaw, 11 Pick. 79, and 12 Pick. 378. Rockwell v. Wilder, 4 Met. 556. On a bill in equity, all the claims of one partner against the other two or either of them, or either two against the other, including the subject of this action, may be finally adjusted. Plaintiff nonsuit.